 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TYRONE HUNT,                                      No. 2:18-cv-2130 MCE AC P
12                       Plaintiff,
13           v.                                         ORDER
14    C.J. LEWIS, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with a civil rights action pursuant to 42 U.S.C.

18   § 1983, has filed a request for reconsideration of the order denying his motion to compel the High

19   Desert State Prison Warden to deliver his personal property and legal materials to his current

20   location. ECF No. 19. The previous motion was denied on the ground that plaintiff could seek

21   extensions of time to address the delays in receiving his property. ECF No. 17. However,

22   plaintiff was informed that he could file another motion if he continued to experience delays in

23   receiving his property, or if prison officials refused to provide him with his property. Id.

24   Because plaintiff has provided additional allegations and supporting documentation, his request

25   for reconsideration will be construed as a renewed motion for a court order.

26          Plaintiff alleges that he filed an appeal regarding his delayed property, but that the appeal

27   was rejected. ECF No. 19 at 2. The notice of rejection, which plaintiff provided a copy of,

28   further stated that his property had been transferred to R.J. Donovan on October 16, 2019. Id. at
                                                        1
 1   2, 5. Plaintiff asserts that he has never been to R.J. Donovan. Id. at 2. In light of plaintiff’s
 2   statement and supporting documentation, his renewed motion for a court order will be granted in
 3   part. The court will order service of this order and plaintiff’s motion on Supervising Deputy
 4   Attorney General Monica Anderson, and direct Ms. Anderson, or a designated Deputy Attorney
 5   General, to inquire into the status of plaintiff’s property and report such status to the court.
 6          Accordingly, IT IS HEREBY ORDERED that:
 7          1. Plaintiff’s objection to and request for reconsideration of the October 21, 2019 order
 8   denying his motion to compel (ECF No. 19) is construed as a renewed motion for a court order
 9   and granted in part as follows;
10          2. The Clerk of the Court is directed to serve a copy of this order and the November 13,
11   2019 motion (ECF No. 19) on Supervising Deputy Attorney General Monica Anderson;
12          3. Within fourteen days of the service of this order, Supervising Deputy Attorney
13   General Monica Anderson, or her designee, shall inquire into the status of plaintiff’s property and
14   report such status to the court.
15   DATED: November 15, 2019
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
